Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on July 11th, 2022 has been entered.  Claims 1 – 5 and 8 – 18 are currently pending in the application.  Claim 6 is cancelled.  All previous rejections of claim 6 have been withdrawn in view of the cancellation of claim 6.  The rejection of claims 1 – 6 and 8 – 17 under 35 U.S.C. 112(b) is withdrawn in view of the amendment.  Claim 2 is objected to.  The objection to claim 5 has been withdrawn.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 5: “Americana” should not be capitalized.
Claim 2, line 7, “Americana” should be “armeniaca”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 8, 10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US-9011949-B2) in view of Chowhound (“Cheese: True (gut) Rennet vs. Microbial and other types…”), Cheeseforum (“Hello from Louisiana”), and Curd_Nerd (“What Is Rennet? How To Add Rennet To Achieve A Curd”).
Regarding claims 1, 8 and 16, Brown teaches the creation of a soft ripened vegan cheese by curdling a non-dairy milk with microbial rennet before ripening the curds to create a non-dairy cheese replica [Col 27, lines 8 – 15 and 46 – 56].  Brown also teaches the inoculation of non-dairy milk with a mesophilic starter in making a non-dairy cheese [Col 27, lines 11 – 14].  These starters acidify the cheese to create flavor and aroma [Col 28, lines 62 – 66].  
Brown does not teach the use of a plant-origin rennet for curdling non-dairy milk.
Chowhound teaches that microbial rennet leaves cheese with a strong bitter taste [Cheese: True (gut) Rennet vs Microbial and other types…: pg. 1, Section 2].  Chowhound also teaches that plant-origin rennet imparts a slight bitterness and sourness that is considered a virtue and part of the normal flavor profile [Cheese: True (gut) Rennet vs Microbial and other types…: pg. 2, Section 4]. 
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to have replaced the microbial rennet of Brown with the plant-origin rennet of Chowhound to reduce the bitterness and improve the flavor of vegan cheese.
Brown does not teach the use of inorganic salts as part of the curdling process.  Cheeseforum teaches that calcium and magnesium salts solidify nut milk [Reply #3].  Specifically, Cheeseforum teaches using 0.5 tsp MgCl2 or MgSO4 per gallon of nut milk in forming curd [Reply #5].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to have included the inorganic salts of Cheeseforum in the method of Brown to aid in the formation of curds in the non-dairy milk.
Brown does not teach curdling the non-dairy milk for at least 18 hours to obtain curds.  Curd_Nerd teaches the set time for making curds with rennet depends on different conditions [pg 3, “How To Use Rennet, ¶6].  It would have been obvious to a person having ordinary skill in the art to optimize the curdling time based on the different conditions present.
Brown teaches the use of transglutaminase in the cross-linking of non-dairy milk proteins in making a vegan cheese.  Brown also teaches using lysyl oxidase as a cross-linking agent for the same purpose [Col 16, lines 34 – 42].  It would have been obvious to a person having ordinary skill in the art to substitute the transglutaminase of Brown with lysyl oxidase with the expected outcome of creating a non-dairy cheese curd.
Regarding claims 2 – 4, Brown teaches the use of a non-dairy milk.  Specifically, Brown identifies cereals as a possible source [Col 10, lines 17 – 18].  The rice of claim 3 and the corn of claim 4 are understood to be common cereal grains that non-dairy milk can be made from.  Coconut milk is also listed as a non-dairy ingredient of vegan cheese [Col 10, 8 - 13].
Regarding claim 10, Brown teaches a process whereby, after curdling, the curds are cut, drained, salted, placed in molds and brined [Col 27, lines 27 – 45].
Regarding claims 14 and 15, Brown teaches the addition of yeasts Penicillium candidum and Geotrichum candidum and mesophilic starter (defined above) to the non-dairy milk mixture [Col 27, lines 11 – 14].
Claims 5, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, Chowhound, Curd_Nerd, and Cheeseforum as applied to claim 1 above, and further in view of Cultures (“How to Make Thistle Rennet For Cheesemaking”) and Burgess (“What is the best way to produce rennet from scratch in a home kitchen”).  Burgess is dated as “5 years ago” and has a hyperlink to Cultures.  Therefore, Cultures must have existed before the effective filing date of the claimed invention on 02/24/2017.
Regarding claims 5, 9, and 18, the Brown reference does not teach does the creation of a plant-origin rennet from a plant as claimed.
Cultures teaches the creation of a plant-origin rennet made from thistles.  Dried thistle stamens are ground and hydrated with warm water before being strained.  The resulting liquid rennet can be stored in a jar in the refrigerator [Instructions for Making Thistle Rennet].  Burgess teaches that thistles are a common weed available for making a plant-origin rennet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Brown reference to include the plant-origin rennet of Cultures as the thistle it is made from is readily available.
Claims 11 and 12 are rejected under 35 U.S.C. as being unpatentable over Brown, Chowhound, Curd_Nerd, and Cheeseforum as applied to claim 10 above, and further in view of Wakeman (US3645751A).
Regarding claims 11 – 12, Brown, Chowhound, Curd_Nerd, and Cheeseforum teach coagulating non-dairy milk into curds but are silent as to the claimed method of cooking and draining the curds.  Wakeman teaches cooking curds before draining [Col 2, lines 4 – 5].  The temperature used is based on the type of cheese being made [Col 2, lines 11 – 19].  This cooking step is important for consistency in curd size, texture, and creaming characteristics [Col 1, lines 65 – 69].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to include the cooking of Wakeman to the procedure of Brown so as to achieve the consistency in curd size, texture, and creaming characteristics desired, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
While Brown does not teach the length of time the curds are to be drained, Brown teaches hanging the curd and letting it drip for at least 20 minutes until the proper viscosity and density of curd is achieved.
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to alter the draining time of Brown so as to get the desired viscosity and density of the curd, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 13 is rejected under 35 U.S.C. as being unpatentable over Brown, Chowhound, Cheeseforum, Curd_Nerd, and Wakeman as applied to claim 12 above, and further in view of Cheesemaking (“Salt Brining Cheese”).
Regarding claim 13, Brown teaches molding curds into a form [Col 27, lines 36 – 38] followed by dipping the cheese into a brine solution for 30 minutes [Col 27, lines 42 – 43].  Brown does not teach dipping the molded cheese into a brine solution for 1 – 5 minutes.  Cheesemaking teaches the time needed to brine cheese is based on the densities and shapes of the cheese [How long should cheese be brined for?].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to alter the brining time of Brown in response to the density and shape of the molded cheese, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brown, Chowhound, Curd_Nerd, and Cheeseforum, as applied to claim 1 above, and further in view of Christopherson (“Growth and Activity of Mesophilic Lactic Acid Streptococci in Ultrafiltered Skim Milk and in Reconstituted Nonfat Dry Milk of Differing Total Solids Contents”).
Regarding claim 17, Brown, Chowhound, Curd_Nerd, and Cheeseforum teach the use of a mesophilic starter as set forth above with regard to claim 1, including a Streptococcus strain [Col 15, lines 54 – 66].  However, Brown is silent as to the cultures claimed.  Christopherson teaches that Streptococcus lactis and Streptococcus cremoris are mesophilic starters that produce acid when culturing milk [Abstract].  It would have been obvious to use Streptococcus lactis and Streptococcus cremoris as the mesophilic cultures of Brown.

Response to Arguments
Applicant’s arguments, filed July 11, 2022, have been fully considered.
The objection to claim 5 has been withdrawn.
Claim 6 has been cancelled.  All rejections of claim 6 have been withdrawn as a result.
The rejection of claims 1 – 6 and 8 – 17 under 35 U.S.C. 112(b) have been withdrawn in view of the amendments.
Applicant’s arguments concerning the rejection of claims 1 – 5 and 8 - 17 under 35 U.S.C. 103 have been found not persuasive.
Applicant argues that Brown requires transglutaminase to make a vegan cheese [pg 10, ¶3].  The Examiner points to the rejection of claim 1 above which indicates the use of lysyl oxidase as a substitute for transglutaminase.
Applicant argues that Brown teaches rennet only as an optional ingredient and requires transglutaminase.  In addition, Applicant argues that Brown is silent as to a plant-origin rennet [pg 11, ¶1].  The Examiner points out that the use of rennet is taught, whether as an optional ingredient or not.  A reference must be taken in its entirety and not just for preferred embodiments.  See MPEP 2123(II)  In addition, the use of a plant-origin rennet is taught by Chowhound as explained in claim 1 above.
Applicant argues that Brown does not teach making a curd, but rather forming a gel from an emulsion [pg 11, ¶2].  The Examiner points out that curds are a gel made from an emulsion (milk).  The proteins in the milk cross-link, causing coagulation/curdling.  In example 5, Brown states that curds are made from the use of rennet, cross-linking enzyme, and bacteria.  Brown appears to use quotation marks to emphasize processes and materials different from their traditional sources (“Curdling” in Col 16, lines 26, and “rennet” in Table 2) and are being understood as such.
Applicant argues that the cheese of Chowhound is not a vegan cheese and therefore its teachings do not apply [pg 12, ¶2].  The Examiner points out that Chowhound is teaching that a plant-based rennet can be used as a substitute for a microbial-based rennet.  It would have been obvious for a person having ordinary skill in the art to use the teaching of Chowhound and extend it to non-dairy milk as it would have been reasonable to try with the expectation of creating a vegan cheese.
Applicant argues that the only place where vegan milks are curdled with inorganic salts, bacterial cultures, and plant-based rennet is in the application and therefore the Office Action is based on hindsight [pg 13, ¶4].  In response, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799